Order filed, August 10, 2015.




                                        In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-15-00396-CV
                                   ____________

           JARED WOODFILL AND F.N. WILLIAMS, SR., Appellant

                                           V.

 ANNISE D. PARKER, MAYOR; ANNA RUSSELL, CITY SECRETARY;
               AND CITY OF HOUSTON, Appellee


                      On Appeal from the 152nd District Court
                                Harris County, Texas
                         Trial Court Cause No. 2014-44974


                                       ORDER

         The reporter’s record in this case was due June 15, 2015. See Tex. R. App.
P. 35.1. On June 9, 2015, a motion for extension of time to file the record was
filed and granted until July, 24, 2015. The court has not received a request to
extend time for filing the record. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following
order.

         We order Cynthia Montalvo, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                    PER CURIAM